EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received June 27, 2022 (the “Response”).  In response to the Response, the previous rejection of claims 1–3, 6, 8–12, 15, and 17–19 under 35 U.S.C. § 103
is WITHDRAWN.
Claims 1–4, 6, 8–13, 15, and 17–19 are pending.  

Allowable Subject Matter
Claims 1–4, 6, 8–13, 15, and 17–19 allowed.
Regarding claim 1, the prior art of record does not teach creating policies from received MUD files from a MUD server that correspond to a second mode of operation associated to a second set of contact information comprising an identifier, network address, or location for a secondary network.
Claims 10 and 19 by analogy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20200162517-A1; US-20200092254-A1; and US-20200076708-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449